{¶ 19} I concur in the majority's disposition of appellant's assignment of error. The trial court failed to make all the requisite findings for imposing consecutive sentences as pointed out in the majority opinion. However, unlike the majority, I find the trial court's reference to the great harm caused to the victims and the age differential between the appellant and the victims sufficient to satisfy the Comer requirements to state its reasons for imposing consecutive sentences.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Licking County Court of Common Pleas is reversed. The sentence imposed by the trial court is vacated and this matter is remanded for resentencing. Costs assessed to appellee.